HamiltoN, Judge,
delivered tbe following opinion:
This cause comes on to be heard upon a motion to strike from the files an amendment to the complaint, and is based upon the idea that the claim is barred by the statute of limitations.
It seems that the complaint was handed to the clerk within the time required by the statute, accompanied by a petition to sue in forma pauperis. This was at a time when there was a vacancy in the office of judge of this court, and the clerk held *473the complaint without filing it, on tbe theory that only the court could allow suit in forma pauperis.
This brings up a question which is not covered by any statute. The plaintiff did all she could when she filed the papers with the clerk, and it is the opinion of the court that therefore the suit was filed in time. A plaintiff cannot control the appointment of a judge, and from the necessity of the case all rights and liabilities which are dependent upon the action of the judge are suspended during the time' that there is no judge. Any other view would make the law afford a trap, instead of a remedy.
The motion to strike is accordingly denied, and an order will be entered in accordance with this opinion.